Pardee, J.
This cause came on to be heard upon the transcript of record and the evidence, and was argued by Mr. Richard - De Gray, proctor for libelant, and Mr. Charles S. Rice, proctor for claimant. Upon consideration whereof the court finds, on undisputed evidence, that the barge, loaded with libelant’s brick and lumber, did not leak before the tug Wood took her in tow; that the said barge took in water over the gunnels, and also began leaking after being taken in tow by the said tug; that the leaking of said barge was serious in character, because the barge continued to settle in the water after being placed in still water at the wharf of the oil company. And the court finds by the preponderance of evidence that when the tug Wood hitched onto the barge in Diamond Eddy there was a collision between the two, which probably resulted in opening some of the seams of the barge, causing the barge to leak; that the handling of the barge by the officers and crew of the tug Wood was reckless, and unnecessarily exposed the barge to danger, particularly if it be true, as stated by them, that the barge was overloaded; that the master of the said tug exhibited reckless obstinacy in refusing to land the barge at the place originally intended; and that the said barge was not overloaded. Wherefore it is ordered, adjudged, and decreed that the libelant, O. V. Wagner, do have and recover from the Charlie Wood Transportation Company, claimant and owner of the tug W. M. Wood, and from P. M. Schneidau, surety on the release bond, in solido, the sum of $594.75 damages, and all costs of the district and circuit courts to be taxed, for which execution' may issue in five days after the final signing of this decree.